DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1, 8 and 15 are presently amended. 
Claims 1-20 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 9/1/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are not persuasive for the reasons set forth below.

35 USC § 101 Rejections
	First, Applicant argues that “The amended claims recite several non-abstract and lower-level features that do not equate to merely scheduling tasks or managing personal behavior… the claims recite specific inputs (i.e., intent and context to the intent) and outputs (i.e., first time) to the machine learning model. They also recite updating the machine learning model based on a separate second time in which a task has been completed. These specific features are not an abstract idea for organizing human activity, nor can they be considered either a "high level of generality" or a "commonplace . .. mathematical algorithm." Instead, these claim features specify a specific new use of machine learning and are not commonplace whatsoever. 
Additionally, these claims recite that "the task is scheduled by an agent that executes on the user device." This is an additional specific implementation that is not abstract or general in nature” [Arguments, pages 8-9].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that the amended claims do not recite significantly more than the abstract idea. While the amendments specify inputs and outputs for the machine learning model, the claims do not recite a transformative step, for example (see MPEP 2106.05(c)), which could demonstrate and improvement to the field of automatic scheduling. As such, Examiner remains unpersuaded.

Examiner suggests amending the claims to include a transformative step such as actively training a machine learning model, as detailed in at least ¶ 23 of the present specification, rather than relying upon a method wherein “…the machine learning model is previously trained…” as is presently claimed. Positively reciting the training step of the machine learning model, rather than merely claiming “updating” the machine learning model, as is stated in the last limitation of claim 1, could demonstrate a transformative step, and thus significantly more than the abstract idea.

 35 USC § 103 Rejections
First, Applicant argues that “Ni is cited for the machine learning model subject matter. Office Action at 8. However, Ni does not disclose or suggest that “the intent and the context are inputs to the machine learning model, and wherein the output of the machine learning model is a first time within the at least one open time slot,” as claimed by Applicant. This is apparent because Ni does not even suggest identifying a task, much less an intent and context to the intent for that task. Ni therefore also is non-suggestive of those inputs to a machine learning model for purposes of the corresponding first time as an output.
Wisgo likewise is silent on this subject matter…” [Arguments, pages 10-11].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and first, with respect to the argument that Ni does not even suggest identifying a task, Examinter maintains that Wisgo was relied upon for “identifying a task by parsing an unread email…” and directs the Applicant to, (Wisgo, ¶ 44, At Block 66, when it is determined which emails 23 are unread at Block 64, the processor 24 extracts the email metadata 26 from the emails. More particularly, the processor 24 may parse the unread emails 23, both content or body and header data for the email metadata 26…), and to (Id., ¶ 58, an icon 25a-25n, may represent a calendar appointment. For example, a relatively large circular graphic or icon 38 may show an upcoming appointment, for example, where the email metadata 26 includes calendar or meeting metadata. The circular graphic or icon 38 may be particularly helpful for permitting a user to figure out when certain emails 23 represented by icons 25a-25n should be read and/or answered with respect to certain meetings. Other type, shape, and/or size icons may be used to correspond to an appointment).
Here, Wisgo discloses identifying a task from parsed email metadata. Further, regarding the context and intent of a task which are used as inputs to a machine learning model, Examiner directs the Applicant to (Ni, ¶ 29, Raw and/or processed sensor data may be analyzed to produce health data in any suitable manner. For example, the computing system 326 may comprise a machine-learning component 328 to apply machine-learning models and algorithms to the acquired sensor data. The machine-learning component 328 may be trained based on tracked user activity and user health metrics), and to (Id., ¶ 44, if exercise is a priority to the end-user 304, e.g. as determined user preferences 364, an exercise time slot may be given more weight than that given to continuous free time blocks (w.sup.health>>w.sup.healthwork). Such weightings may be user-assigned, or may be determined algorithmically and change with machine learning. As a more specific example, sensor data may show that a user has had poor sleep quality for the past three nights (discloses context), while analysis of the user's past health data shows that running during the day helps the user to sleep better (discloses intent). Thus, as the user continues to experience poor sleep quality for additional nights, the recommendation to run during the day may be given a higher weighting (higher w.sup.health). In other examples, inputs and outcomes may be given equal weighting (w.sup.health=w.sup.work), such as by default). Here, Examiner observes that Ni discloses that the task of scheduling a workout includes the context of poor sleep quality and the intent of helping the user sleep better. Thus, Examiner respectfully maintains that the combination of Ni and Wisgo discloses the above argued limitation. As such, Examiner remains unpersuaded.

Second, Applicant argues that “…neither reference discloses "updating the machine learning model based on a second time in which the task is completed," as claimed by Applicant. The Office Action cites to Ni for this subject matter. Office Action at 10 (citing Ni at ¶ [0029]). However, the cited passage does not relate to using a task completion time to update a machine learning model..
The model in Ni is not being trained to adjust when to choose various time slots to schedule a task. Instead, it is being trained to "determine relationships between health activities and health outcomes." This has nothing to do with picking time slots. Therefore, Ni does not suggest in any way that the "user activity" would be "a second time in which the task is completed," as claimed by Applicant. 
Wisgo is silent on training machine learning models and does not cure this additional deficiency of Ni…” [Arguments, page 11].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees. With regard to the argument that the model in Ni is not being trained to adjust when to choose various time slots to schedule a task, Examiner directs the Applicant to ¶ 42 of Ni, as cited in the previous office action (Ni, ¶ 42, if it is determined that a user is more efficient (HS=workout efficiency) when exercising in the morning rather than in the evening (HS.sub.D.sup.Morning>HS.sub.D.sup.Afternoon), but the user typically has busy mornings (low WS.sub.D.sup.Morning), or has calendar events scheduled in the morning with little free time (low WS.sub.D.sup.Z defined as “continuous free time blocks”), the computing system 326 may determine an optimal workout time to be in the early afternoon). Here, Ni discloses a machine learning process for determining a first time with an open time slot. 
Further, with regard to the argument that Ni does not suggest that the "user activity" would be "a second time in which the task is completed", Examiner directs the Applicant to (Ni, ¶ 29, Raw and/or processed sensor data may be analyzed to produce health data in any suitable manner. For example, the computing system 326 may comprise a machine-learning component 328 to apply machine-learning models and algorithms to the acquired sensor data. The machine-learning component 328 may be trained based on tracked user activity and user health metrics, either for the user or for a broader population of users, to determine relationships between health activities and health outcomes. Such machine-learning components also may be incorporated into wearable device 318. In some examples, population-based health data may be initially used to recommend health activity scheduling for a new user for whom little personal data has been accumulated. Such population data may be obtained from additional end-users 330 and their devices 332 via cloud-based services, illustrated schematically at 334. As the end-user 304 continues to use the user device 302, personal data may be applied to analysis as it is gathered. Personal data may eventually override the population data with time). Here, Ni discloses training the machine learning model based on health outcomes and personal data updated over time, which Examiner maintains encompasses times in which the measured tasks are completed. As such, Examiner remains unpersuaded.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-20 are directed to statutory categories, namely a process (claims 1-7), an article of manufacture (claims 8-14) and a machine (claims 15-20).

Step 2A, Prong 1: Claims 1, 8 and 15 in part, recite the following abstract idea: 
…A method for scheduling actionable emails, comprising: identifying a task by parsing an unread email intended for a user; locating at least one open time slot in a calendar associated with the user; applying… to the task and at least one open time slot, wherein… is previously trained based on timing of prior tasks performed by the user, wherein the task includes an intent and context to the intent, wherein the intent and the context are inputs to the machine learning model, and wherein the output of the machine learning model is a first time within the at least one open time slot; scheduling the task at the first time, the task being displayed in a task list…, wherein the task is scheduled by…; and updating… based on a second time in which the task is completed (Claim 1),
…performs stages for scheduling actionable emails, the stages comprising: identifying a task by parsing an unread email intended for a user; locating at least one open time slot in a calendar associated with the user; applying… to the task and at least one open time slot, wherein… is previously trained based on timing of prior tasks performed by the user, wherein the task includes an intent and context to the intent, wherein the intent and the context are inputs to the machine learning model, and wherein the output of the machine learning model is a first time within the at least one open time slot; scheduling the task at the first time, the task being displayed in a task list…, wherein the task is scheduled by…; and updating… based on a second time in which the task is completed (Claim 8),
…A system for scheduling actionable emails, comprising: identifying a task by parsing an unread email intended for a user; locating at least one open time slot in a calendar associated with the user; applying… to the task and at least one open time slot, wherein… is previously trained based on timing of prior tasks performed by the user, wherein the task includes an intent and context to the intent, wherein the intent and the context are inputs to the machine learning model, and wherein the output of the machine learning model is a first time within the at least one open time slot; scheduling the task at the first time, the task being displayed in a task list…, wherein the task is scheduled by…; and updating… based on a second time in which the task is completed (Claim 15).

Dependent claims 2-20 recite limitations relative to the independent claims, including, for example: 
…wherein the task list displays as part of a calendar on the user device, wherein the task appears as a different color than other events that are manually accepted by the user [Claim 2],
…wherein the completion of the task is detected by at least: querying… associated with the task; and receiving, from…, information associated with completion of the task, wherein the information is used in updating… [Claim 3],
…wherein updating… is based on positive and negative incentives corresponding to how close to a scheduled time that the user performs a respective task [Claim 4],
…wherein the second time is outside of a proximity threshold to the first time, and wherein updating… includes applying a negative incentive against using the time in scheduling future tasks of a same type as the task [Claim 5],
…automatically sending a follow-up email to the user regarding the task, the follow-up email being sent at the time of the scheduled task [Claim 6],
…wherein scheduling the task within the time slot includes moving a second task to another time based on… predicting that the user is more likely to perform the task than the second task during the time slot [Claim 7].
The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, automatically scheduling tasks is considered to set forth steps for managing personal behavior. As such, claims 1, 8 and 15 are directed to concepts identified as abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, independent claims 1, 8 and 15 only recite the following additional elements – 
a machine learning model… the machine learning model… the machine learning model… on a user device… an agent that executes on the user device; the machine learning model… [Claim 1],
A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor… a machine learning model… the machine learning model… the machine learning model… on a user device… an agent that executes on the user device; the machine learning model… [Claim 8],
a machine learning model… the machine learning model… the machine learning model… on a user device… an agent that executes on the user device; the machine learning model… [Claim 15].

The dependent claims only recite the following new additional elements –
…a backend service… the backend service [Claims 3, 10 and 17].

The machine learning model, user device, backend service and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 8 and 15 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
a machine learning model… the machine learning model… the machine learning model… on a user device… an agent that executes on the user device; the machine learning model… [Claim 1],
A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor… a machine learning model… the machine learning model… the machine learning model… on a user device… an agent that executes on the user device; the machine learning model… [Claim 8],
a machine learning model… the machine learning model… the machine learning model… on a user device… an agent that executes on the user device; the machine learning model… [Claim 15].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al., U.S. Publication No. 2018/0060500 (hereinafter Ni) in view of Wisgo, U.S. Publication No. 2019/0346990 (hereinafter Wisgo).

Regarding claim 1, Ni discloses …A method for scheduling actionable emails, comprising: … locating at least one open time slot in a calendar associated with the user (Ni, ¶ 42, the computing system 326 may also consider scheduling events such that the user has more continuous free time (high WS.sub.D.sup.Z defined as “continuous free time blocks”), as opposed to scheduling events spaced apart from one another. For instance, if the user currently has an open block of free time of 1.5 hours in between a scheduled workout and another scheduled event, the computing system 326 may recommend scheduling them back-to-back in order to free up more continuous time before and/or after the events, e.g. to allow the user to get back to work, and potentially increase work productivity);
applying a machine learning model to the task and at least one open time slot, wherein the machine learning model is previously trained based on timing of prior tasks performed by the user, wherein the task includes an intent and context to the intent, wherein the intent and the context are inputs to the machine learning model, and wherein the output of the machine learning model is a first time within the at least one open time slot (Id., ¶ 41, To find a determined optimal time to schedule a workout, the machine learning module will use algorithms (discloses applying machine learning model to a workout task) such as those listed in [0027] to maximize the likelihood of best scores CS.sub.D.sup.Z by varying Z (time) and D (Date, if applicable) and compute scores from users past and present data), (Id., ¶ 42, if it is determined that a user is more efficient (HS=workout efficiency) when exercising in the morning rather than in the evening (HS.sub.D.sup.Morning>HS.sub.D.sup.Afternoon), but the user typically has busy mornings (low WS.sub.D.sup.Morning), or has calendar events scheduled in the morning with little free time (low WS.sub.D.sup.Z defined as “continuous free time blocks”), the computing system 326 may determine an optimal workout time to be in the early afternoon (discloses determining a first time with an open time slot)), (Id., ¶ 29, Raw and/or processed sensor data may be analyzed to produce health data in any suitable manner. For example, the computing system 326 may comprise a machine-learning component 328 to apply machine-learning models and algorithms to the acquired sensor data. The machine-learning component 328 may be trained based on tracked user activity and user health metrics), (Id., ¶ 44, if exercise is a priority to the end-user 304, e.g. as determined user preferences 364, an exercise time slot may be given more weight than that given to continuous free time blocks (w.sup.health>>w.sup.healthwork). Such weightings may be user-assigned, or may be determined algorithmically and change with machine learning. As a more specific example, sensor data may show that a user has had poor sleep quality for the past three nights (discloses context), while analysis of the user's past health data shows that running during the day helps the user to sleep better (discloses intent). Thus, as the user continues to experience poor sleep quality for additional nights, the recommendation to run during the day may be given a higher weighting (higher w.sup.health). In other examples, inputs and outcomes may be given equal weighting (w.sup.health=w.sup.work), such as by default);
scheduling the task at the first time, the task being displayed in a task list on a user device associated with the user, wherein the task is scheduled by an agent that executes on the user device (Id., ¶ 12, FIG. 1A shows an example calendar user interface 100 on a mobile device 102. User interface 100 includes a user calendar 104, a meeting invitation 106, an alert 108 and best time for activities 110. In this example, the meeting invitation 106 requests the user to attend a meeting during a time period which overlaps with an already scheduled block of time 110 reserved for a user workout (e.g. yoga) based on recommendation from the machine learning algorithms (discloses scheduling task based on machine learning result)), (Id., ¶ 43, the computing system 326 (discloses agent) may optimize scheduling for multiple endpoints based on a weighted scoring system shown below), (Id., Fig. 1A, Figure depicts task displayed on a user device), (Id., Fig. 3, Figure depicts computing system 326 (i.e. the scheduling agent) as a component which executes on user device 302);

    PNG
    media_image1.png
    564
    373
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    577
    378
    media_image2.png
    Greyscale

and updating the machine learning model based on a second time in which the task is completed (Id., ¶ 29, Raw and/or processed sensor data may be analyzed to produce health data in any suitable manner. For example, the computing system 326 may comprise a machine-learning component 328 to apply machine-learning models and algorithms to the acquired sensor data. The machine-learning component 328 may be trained based on tracked user activity and user health metrics, either for the user or for a broader population of users, to determine relationships between health activities and health outcomes. Such machine-learning components also may be incorporated into wearable device 318. In some examples, population-based health data may be initially used to recommend health activity scheduling for a new user for whom little personal data has been accumulated. Such population data may be obtained from additional end-users 330 and their devices 332 via cloud-based services, illustrated schematically at 334. As the end-user 304 continues to use the user device 302, personal data may be applied to analysis as it is gathered. Personal data may eventually override the population data with time).
While suggested in at least Fig. 4A and related text, Ni does not explicitly disclose …identifying a task by parsing an unread email intended for a user;
However, Wisgo discloses …identifying a task by parsing an unread email intended for a user (Wisgo, ¶ 44, At Block 66, when it is determined which emails 23 are unread at Block 64, the processor 24 extracts the email metadata 26 from the emails. More particularly, the processor 24 may parse the unread emails 23, both content or body and header data for the email metadata 26. The email metadata 26 may include one or more of email subject, sender, email length, relationship to other emails (e.g. part of same string/subject), and keyword data. Keywords may be set by the email user. The email metadata 26 may also include email receipt time. The email metadata 26 may include other and/or additional metadata, which may be directly acquired from each email and/or derived from data within or about the email. In some embodiments, the user may configure the processor 24 to extract specific metadata 26 and/or customize metadata to be extracted), (Id., ¶ 58, an icon 25a-25n, may represent a calendar appointment. For example, a relatively large circular graphic or icon 38 may show an upcoming appointment, for example, where the email metadata 26 includes calendar or meeting metadata (discloses identified task from parsed email metadata). The circular graphic or icon 38 may be particularly helpful for permitting a user to figure out when certain emails 23 represented by icons 25a-25n should be read and/or answered with respect to certain meetings. Other type, shape, and/or size icons may be used to correspond to an appointment).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and machine learning elements of Ni to include the email parsing elements of Wisgo in the analogous art of displaying electronic mail metadata.
 The motivation for doing so would have been to improve the ability to “display a user's inbox in a relatively intuitive visual presentation that can be understood at a glance, as well as manipulated with a reduced amount of user input or action. In other words, the system 20 may advantageously increase email processing efficiency and may increase user productivity” (Wisgo, ¶ 63), wherein such improvements would benefit Ni’s method of enabling “a positive impact on exercise efficiency, sleep quality, work productivity, and/or any other suitable personal health outcome” [Wisgo, ¶ 63; Ni, ¶ 40].

Regarding claim 2, the combination of Ni and Wisgo discloses …the method of claim 1.
Ni further discloses …wherein the task list displays as part of a calendar on the user device, wherein the task appears as a different color than other events that are manually accepted by the user (Id., Fig. 1B. Figure depicts task list displayed as part of a calendar on the user device, wherein the manually scheduled work tasks are a different color than the machine learning scheduled exercise tasks). 

    PNG
    media_image3.png
    566
    377
    media_image3.png
    Greyscale

Regarding claim 3, the combination of Ni and Wisgo discloses …the method of claim 1.
Ni further discloses …wherein the completion of the task is detected by at least: querying a backend service associated with the task (Ni, ¶ 15, Health data and work data may be obtained from various sources. For example, health data and work data may be determined from sensor data acquired via a wearable or portable sensor system. FIGS. 2A and 2B show aspects of an example sensory-and-logic system in the form of a wearable electronic device 10 that may be configured to track health data and work data, and/or provide sensor data (raw or processed) to a remote device, such as a mobile or desktop computing device, for analysis (discloses querying a backend service for analysis)), (Id., ¶ 28, the computing system 326 may determine from sensor data that higher exercise efficiency (e.g. calories burned per minute) may be achieved when the user exercises in the morning as opposed to during the evening (determining completion of task based on analyzed sensor data). As another example, the computing system 326 may determine that days in which the user works out in the morning are correlated with better sleep quality compared to days when the user works out in the evening. As other examples, the computing system 326 may determine that days in which the user performed low-impact exercise (e.g. yoga) were correlated with better sleep quality compared to days in which the user performed strenuous exercise (e.g. vigorous running) The computing system 326 may also detect a correlation between better sleep quality and higher work productivity the next day. In some examples, such correlations also may be determined directly on wearable device 318);
and receiving, from the backend service, information associated with completion of the task, wherein the information is used in updating the machine learning model  (Id., ¶ 28, the computing system 326 may determine from sensor data that higher exercise efficiency (e.g. calories burned per minute) may be achieved when the user exercises in the morning as opposed to during the evening (determining information received from backend service associated with completion of a task). As another example, the computing system 326 may determine that days in which the user works out in the morning are correlated with better sleep quality compared to days when the user works out in the evening. As other examples, the computing system 326 may determine that days in which the user performed low-impact exercise (e.g. yoga) were correlated with better sleep quality compared to days in which the user performed strenuous exercise (e.g. vigorous running) The computing system 326 may also detect a correlation between better sleep quality and higher work productivity the next day. In some examples, such correlations also may be determined directly on wearable device 318), (Id., ¶ 29, Raw and/or processed sensor data may be analyzed to produce health data in any suitable manner. For example, the computing system 326 may comprise a machine-learning component 328 to apply machine-learning models and algorithms to the acquired sensor data. The machine-learning component 328 may be trained based on tracked user activity and user health metrics, either for the user or for a broader population of users, to determine relationships between health activities and health outcomes. Such machine-learning components also may be incorporated into wearable device 318. In some examples, population-based health data may be initially used to recommend health activity scheduling for a new user for whom little personal data has been accumulated. Such population data may be obtained from additional end-users 330 and their devices 332 via cloud-based services, illustrated schematically at 334. As the end-user 304 continues to use the user device 302, personal data may be applied to analysis as it is gathered. Personal data may eventually override the population data with time).

Regarding claim 4, the combination of Ni and Wisgo discloses …the method of claim 1.
Ni further discloses …wherein updating the machine learning model is based on positive and negative incentives corresponding to how close to a scheduled time that the user performs a respective task (Id., ¶ 28, the computing system 326 may determine from sensor data that higher exercise efficiency (e.g. calories burned per minute) may be achieved when the user exercises in the morning as opposed to during the evening. As another example, the computing system 326 may determine that days in which the user works out in the morning are correlated with better sleep quality (discloses machine learning model updated based on positive incentives (i.e. sleep quality) with respect to scheduled time) compared to days when the user works out in the evening. As other examples, the computing system 326 may determine that days in which the user performed low-impact exercise (e.g. yoga) were correlated with better sleep quality compared to days in which the user performed strenuous exercise (e.g. vigorous running) The computing system 326 may also detect a correlation between better sleep quality and higher work productivity the next day. In some examples, such correlations also may be determined directly on wearable device 318), (Id., ¶ 29, Raw and/or processed sensor data may be analyzed to produce health data in any suitable manner. For example, the computing system 326 may comprise a machine-learning component 328 to apply machine-learning models and algorithms to the acquired sensor data. The machine-learning component 328 may be trained based on tracked user activity and user health metrics, either for the user or for a broader population of users, to determine relationships between health activities and health outcomes. Such machine-learning components also may be incorporated into wearable device 318. In some examples, population-based health data may be initially used to recommend health activity scheduling for a new user for whom little personal data has been accumulated. Such population data may be obtained from additional end-users 330 and their devices 332 via cloud-based services, illustrated schematically at 334. As the end-user 304 continues to use the user device 302, personal data may be applied to analysis as it is gathered. Personal data may eventually override the population data with time).

Regarding claim 5, the combination of Ni and Wisgo discloses …the method of claim 4.
Ni further discloses …wherein the second time is outside of a proximity threshold to the first time, and wherein updating the machine learning model includes applying a negative incentive against using the time in scheduling future tasks of a same type as the task (Ni, ¶ 42, if the user currently has an open block of free time of 1.5 hours in between a scheduled workout and another scheduled event, the computing system 326 may recommend scheduling them back-to-back in order to free up more continuous time before and/or after the events, e.g. to allow the user to get back to work, and potentially increase work productivity (discloses a second time outside of a back-to-back proximity threshold)), (Id., ¶ 44, if exercise is a priority to the end-user 304, e.g. as determined user preferences 364, an exercise time slot may be given more weight than that given to continuous free time blocks (w.sup.health>>w.sup.healthwork). Such weightings may be user-assigned, or may be determined algorithmically and change with machine learning. As a more specific example, sensor data may show that a user has had poor sleep quality for the past three nights, while analysis of the user's past health data shows that running during the day helps the user to sleep better. Thus, as the user continues to experience poor sleep quality for additional nights, the recommendation to run during the day may be given a higher weighting (higher w.sup.health). In other examples, inputs and outcomes may be given equal weighting (w.sup.health=w.sup.work), such as by default (discloses applying a negative weighting incentive against scheduling exercise during times which result in poor sleep quality)).

Regarding claim 6, the combination of Ni and Wisgo discloses …the method of claim 1.
Through KSR Rationale E (See MPEP 2141(III)(E), Ni discloses … automatically sending a follow-up email to the user regarding the task, the follow-up email being sent at the time of the scheduled task.
First, Ni discloses email alerts to help inform when users have obligations (Id., ¶ 36, Similar to the email data 344, the messaging data 360 may help to inform when the user may have obligations, e.g. from analysis of the content of text invitations, alerts, reminders, and the like. The phone data 362 may provide similar information, e.g. from conversation or voicemail content. Work data may also be received via user input of work hours during an initial configuration or other user input process. As yet another example, work data may also be inferred from GPS data, which may indicate when a user is at a work location).
Since user experience is a key factor in the success of any user of a scheduling applications, whether it be scheduling for work or scheduling for personal reasons, the most common vehicle for scheduling applications to help inform when users have obligations is to send a timely reminder to the user regarding the task. Such a reminder, when sent at an appropriate time, enhances the user experience and thus the success of the scheduling application in helping the user meet their obligations.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to send a response reminder at the time of the scheduled event since there are a finite number of identified, predictable potential solutions (i.e. appropriate and relevant times to send a reminder email) to the recognized need (user experience) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).

Regarding claim 7, the combination of Ni and Wisgo discloses …the method of claim 1.
Ni further discloses  wherein scheduling the task within the time slot includes moving a second task to another time based on the machine learning model predicting that the user is more likely to perform the task than the second task during the time slot (Ni, ¶ 41, To find a determined optimal time to schedule a workout, the machine learning module will use algorithms such as those listed in [0027] to maximize the likelihood of best scores CS.sub.D.sup.Z by varying Z (time) and D (Date, if applicable) and compute scores from users past and present data), (Id., Fig. 1A, Figure depicts rescheduling a workout time to an optimal time which does not coincide with a meeting invite).

Regarding claim 8, Ni discloses …A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for scheduling actionable emails, the stages comprising: …locating at least one open time slot in a calendar associated with the user (Ni, ¶ 42, the computing system 326 may also consider scheduling events such that the user has more continuous free time (high WS.sub.D.sup.Z defined as “continuous free time blocks”), as opposed to scheduling events spaced apart from one another. For instance, if the user currently has an open block of free time of 1.5 hours in between a scheduled workout and another scheduled event, the computing system 326 may recommend scheduling them back-to-back in order to free up more continuous time before and/or after the events, e.g. to allow the user to get back to work, and potentially increase work productivity), (Id., ¶ 60, The logic subsystem 502 may include one or more processors configured to execute software instructions. Additionally or alternatively, the logic subsystem 502 may include one or more hardware or firmware logic machines configured to execute hardware or firmware instructions. Processors of the logic subsystem 502 may be single-core or multi-core, and the instructions executed thereon may be configured for sequential, parallel, and/or distributed processing. Individual components of the logic subsystem 502 optionally may be distributed among two or more separate devices, which may be remotely located and/or configured for coordinated processing);
applying a machine learning model to the task and at least one open time slot, wherein the machine learning model is previously trained based on timing of prior tasks performed by the user wherein the task includes an intent and context to the intent, wherein the intent and the context are inputs to the machine learning model, and wherein the output of the machine learning model is a first time within the at least one open time slot (Id., ¶ 41, To find a determined optimal time to schedule a workout, the machine learning module will use algorithms (discloses applying machine learning model to a workout task) such as those listed in [0027] to maximize the likelihood of best scores CS.sub.D.sup.Z by varying Z (time) and D (Date, if applicable) and compute scores from users past and present data), (Id., ¶ 42, if it is determined that a user is more efficient (HS=workout efficiency) when exercising in the morning rather than in the evening (HS.sub.D.sup.Morning>HS.sub.D.sup.Afternoon), but the user typically has busy mornings (low WS.sub.D.sup.Morning), or has calendar events scheduled in the morning with little free time (low WS.sub.D.sup.Z defined as “continuous free time blocks”), the computing system 326 may determine an optimal workout time to be in the early afternoon (discloses determining a first time with an open time slot)), (Id., ¶ 29, Raw and/or processed sensor data may be analyzed to produce health data in any suitable manner. For example, the computing system 326 may comprise a machine-learning component 328 to apply machine-learning models and algorithms to the acquired sensor data. The machine-learning component 328 may be trained based on tracked user activity and user health metrics), (Id., ¶ 44, if exercise is a priority to the end-user 304, e.g. as determined user preferences 364, an exercise time slot may be given more weight than that given to continuous free time blocks (w.sup.health>>w.sup.healthwork). Such weightings may be user-assigned, or may be determined algorithmically and change with machine learning. As a more specific example, sensor data may show that a user has had poor sleep quality for the past three nights (discloses context), while analysis of the user's past health data shows that running during the day helps the user to sleep better (discloses intent). Thus, as the user continues to experience poor sleep quality for additional nights, the recommendation to run during the day may be given a higher weighting (higher w.sup.health). In other examples, inputs and outcomes may be given equal weighting (w.sup.health=w.sup.work), such as by default);
scheduling the task at the first time, the task being displayed in a task list on a user device associated with the user, wherein the task is scheduled by an agent that executes on the user device (Id., ¶ 12, FIG. 1A shows an example calendar user interface 100 on a mobile device 102. User interface 100 includes a user calendar 104, a meeting invitation 106, an alert 108 and best time for activities 110. In this example, the meeting invitation 106 requests the user to attend a meeting during a time period which overlaps with an already scheduled block of time 110 reserved for a user workout (e.g. yoga) based on recommendation from the machine learning algorithms (discloses scheduling task based on machine learning result)), (Id., ¶ 43, the computing system 326 (discloses agent) may optimize scheduling for multiple endpoints based on a weighted scoring system shown below), (Id., Fig. 1A, Figure depicts task displayed on a user device), (Id., Fig. 3, Figure depicts computing system 326 (i.e. the scheduling agent) as a component which executes on user device 302);
and updating the machine learning model based on a second time in which the task is completed (Id., ¶ 29, Raw and/or processed sensor data may be analyzed to produce health data in any suitable manner. For example, the computing system 326 may comprise a machine-learning component 328 to apply machine-learning models and algorithms to the acquired sensor data. The machine-learning component 328 may be trained based on tracked user activity and user health metrics, either for the user or for a broader population of users, to determine relationships between health activities and health outcomes. Such machine-learning components also may be incorporated into wearable device 318. In some examples, population-based health data may be initially used to recommend health activity scheduling for a new user for whom little personal data has been accumulated. Such population data may be obtained from additional end-users 330 and their devices 332 via cloud-based services, illustrated schematically at 334. As the end-user 304 continues to use the user device 302, personal data may be applied to analysis as it is gathered. Personal data may eventually override the population data with time).
While suggested in at least Fig. 4A and related text, Ni does not explicitly disclose …identifying a task by parsing an unread email intended for a user;
However, Wisgo discloses …identifying a task by parsing an unread email intended for a user (Wisgo, ¶ 44, At Block 66, when it is determined which emails 23 are unread at Block 64, the processor 24 extracts the email metadata 26 from the emails. More particularly, the processor 24 may parse the unread emails 23, both content or body and header data for the email metadata 26. The email metadata 26 may include one or more of email subject, sender, email length, relationship to other emails (e.g. part of same string/subject), and keyword data. Keywords may be set by the email user. The email metadata 26 may also include email receipt time. The email metadata 26 may include other and/or additional metadata, which may be directly acquired from each email and/or derived from data within or about the email. In some embodiments, the user may configure the processor 24 to extract specific metadata 26 and/or customize metadata to be extracted), (Id., ¶ 58, an icon 25a-25n, may represent a calendar appointment. For example, a relatively large circular graphic or icon 38 may show an upcoming appointment, for example, where the email metadata 26 includes calendar or meeting metadata (discloses identified task from parsed email metadata). The circular graphic or icon 38 may be particularly helpful for permitting a user to figure out when certain emails 23 represented by icons 25a-25n should be read and/or answered with respect to certain meetings. Other type, shape, and/or size icons may be used to correspond to an appointment).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and machine learning elements of Ni to include the email parsing elements of Wisgo in the analogous art of displaying electronic mail metadata for the same reasons as stated for claim 1.

Regarding claims 9-14, these claims recite limitations substantially similar to those in claims 2-7, respectively, and are rejected for the same reasons as stated above.

Regarding claim 15, Ni discloses … A system for scheduling actionable emails, comprising: a memory storage including a non-transitory, computer-readable medium comprising instructions (Ni, ¶ 62, The storage subsystem 504 may include removable and/or built-in devices. The storage subsystem 504 may include optical memory (e.g., CD, DVD, HD-DVD, Blu-Ray Disc, etc.), semiconductor memory (e.g., RAM, EPROM, EEPROM, etc.), and/or magnetic memory (e.g., hard-disk drive, floppy-disk drive, tape drive, MRAM, etc.), among others. The storage subsystem 504 may include volatile, nonvolatile, dynamic, static, read/write, read-only, random-access, sequential-access, location-addressable, file-addressable, and/or content-addressable devices), (Id., ¶ 60, The logic subsystem 502 may include one or more processors configured to execute software instructions. Additionally or alternatively, the logic subsystem 502 may include one or more hardware or firmware logic machines configured to execute hardware or firmware instructions. Processors of the logic subsystem 502 may be single-core or multi-core, and the instructions executed thereon may be configured for sequential, parallel, and/or distributed processing);
and a computing device including a hardware-based processor that executes the instructions to carry out stages comprising: …locating at least one open time slot in a calendar associated with the user (Id., ¶ 42, the computing system 326 may also consider scheduling events such that the user has more continuous free time (high WS.sub.D.sup.Z defined as “continuous free time blocks”), as opposed to scheduling events spaced apart from one another. For instance, if the user currently has an open block of free time of 1.5 hours in between a scheduled workout and another scheduled event, the computing system 326 may recommend scheduling them back-to-back in order to free up more continuous time before and/or after the events, e.g. to allow the user to get back to work, and potentially increase work productivity), (Id., ¶ 60, The logic subsystem 502 may include one or more processors configured to execute software instructions. Additionally or alternatively, the logic subsystem 502 may include one or more hardware or firmware logic machines configured to execute hardware or firmware instructions. Processors of the logic subsystem 502 may be single-core or multi-core, and the instructions executed thereon may be configured for sequential, parallel, and/or distributed processing. Individual components of the logic subsystem 502 optionally may be distributed among two or more separate devices, which may be remotely located and/or configured for coordinated processing);
applying a machine learning model to the task and at least one open time slot, wherein the machine learning model is previously trained based on timing of prior tasks performed by the user, wherein the task includes an intent and context to the intent, wherein the intent and the context are inputs to the machine learning model, and wherein the output of the machine learning model is a first time within the at least one open time slot (Id., ¶ 41, To find a determined optimal time to schedule a workout, the machine learning module will use algorithms (discloses applying machine learning model to a workout task) such as those listed in [0027] to maximize the likelihood of best scores CS.sub.D.sup.Z by varying Z (time) and D (Date, if applicable) and compute scores from users past and present data), (Id., ¶ 42, if it is determined that a user is more efficient (HS=workout efficiency) when exercising in the morning rather than in the evening (HS.sub.D.sup.Morning>HS.sub.D.sup.Afternoon), but the user typically has busy mornings (low WS.sub.D.sup.Morning), or has calendar events scheduled in the morning with little free time (low WS.sub.D.sup.Z defined as “continuous free time blocks”), the computing system 326 may determine an optimal workout time to be in the early afternoon (discloses determining a first time with an open time slot)), (Id., ¶ 29, Raw and/or processed sensor data may be analyzed to produce health data in any suitable manner. For example, the computing system 326 may comprise a machine-learning component 328 to apply machine-learning models and algorithms to the acquired sensor data. The machine-learning component 328 may be trained based on tracked user activity and user health metrics), (Id., ¶ 44, if exercise is a priority to the end-user 304, e.g. as determined user preferences 364, an exercise time slot may be given more weight than that given to continuous free time blocks (w.sup.health>>w.sup.healthwork). Such weightings may be user-assigned, or may be determined algorithmically and change with machine learning. As a more specific example, sensor data may show that a user has had poor sleep quality for the past three nights (discloses context), while analysis of the user's past health data shows that running during the day helps the user to sleep better (discloses intent). Thus, as the user continues to experience poor sleep quality for additional nights, the recommendation to run during the day may be given a higher weighting (higher w.sup.health). In other examples, inputs and outcomes may be given equal weighting (w.sup.health=w.sup.work), such as by default);
scheduling the task at the first time, the task being displayed in a task list on a user device associated with the user, wherein the task is scheduled by an agent that executes on the user device (Id., ¶ 12, FIG. 1A shows an example calendar user interface 100 on a mobile device 102. User interface 100 includes a user calendar 104, a meeting invitation 106, an alert 108 and best time for activities 110. In this example, the meeting invitation 106 requests the user to attend a meeting during a time period which overlaps with an already scheduled block of time 110 reserved for a user workout (e.g. yoga) based on recommendation from the machine learning algorithms (discloses scheduling task based on machine learning result)), (Id., ¶ 43, the computing system 326 (discloses agent) may optimize scheduling for multiple endpoints based on a weighted scoring system shown below), (Id., Fig. 1A, Figure depicts task displayed on a user device), (Id., Fig. 3, Figure depicts computing system 326 (i.e. the scheduling agent) as a component which executes on user device 302);
and updating the machine learning model based on a second time in which the task is completed (Id., ¶ 29, Raw and/or processed sensor data may be analyzed to produce health data in any suitable manner. For example, the computing system 326 may comprise a machine-learning component 328 to apply machine-learning models and algorithms to the acquired sensor data. The machine-learning component 328 may be trained based on tracked user activity and user health metrics, either for the user or for a broader population of users, to determine relationships between health activities and health outcomes. Such machine-learning components also may be incorporated into wearable device 318. In some examples, population-based health data may be initially used to recommend health activity scheduling for a new user for whom little personal data has been accumulated. Such population data may be obtained from additional end-users 330 and their devices 332 via cloud-based services, illustrated schematically at 334. As the end-user 304 continues to use the user device 302, personal data may be applied to analysis as it is gathered. Personal data may eventually override the population data with time).
While suggested in at least Fig. 4A and related text, Ni does not explicitly disclose …identifying a task by parsing an unread email intended for a user;
However, Wisgo discloses …identifying a task by parsing an unread email intended for a user (Wisgo, ¶ 44, At Block 66, when it is determined which emails 23 are unread at Block 64, the processor 24 extracts the email metadata 26 from the emails. More particularly, the processor 24 may parse the unread emails 23, both content or body and header data for the email metadata 26. The email metadata 26 may include one or more of email subject, sender, email length, relationship to other emails (e.g. part of same string/subject), and keyword data. Keywords may be set by the email user. The email metadata 26 may also include email receipt time. The email metadata 26 may include other and/or additional metadata, which may be directly acquired from each email and/or derived from data within or about the email. In some embodiments, the user may configure the processor 24 to extract specific metadata 26 and/or customize metadata to be extracted), (Id., ¶ 58, an icon 25a-25n, may represent a calendar appointment. For example, a relatively large circular graphic or icon 38 may show an upcoming appointment, for example, where the email metadata 26 includes calendar or meeting metadata (discloses identified task from parsed email metadata). The circular graphic or icon 38 may be particularly helpful for permitting a user to figure out when certain emails 23 represented by icons 25a-25n should be read and/or answered with respect to certain meetings. Other type, shape, and/or size icons may be used to correspond to an appointment).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and machine learning elements of Ni to include the email parsing elements of Wisgo in the analogous art of displaying electronic mail metadata for the same reasons as stated for claim 1.


Regarding claims 16-20, these claims recite limitations substantially similar to those in claims 2-6, respectively, and are rejected for the same reasons as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Truong et al., U.S. Publication No. 2020/0402019, discloses techniques to apply machine learning to schedule events of interest.
Ramanathan et al., U.S. Publication No. 2014/0280616, discloses an email assistant for efficiently managing emails.
Zeng et al., U.S. Patent No. 9,088,533, discloses email optimization for predicted recipient behavior: suggesting a time at which a user should send an email.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624